              Case 2:07-cr-00023-MCE Document 301 Filed 08/18/20 Page 1 of 2


 1   Michael E. Hansen [CSBN 191737]
     Attorney-at-Law
 2   711 Ninth Street, Suite 100
     Sacramento, CA 95814
 3   916.438.7711
     Fax 916.864.1359
 4
     Attorney for Defendant
 5   TROY CARDOSO
 6
 7
 8                        IN THE UNITED STATES DISTRICT COURT
 9                IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                         )   Case No.: 2:07-cr-00023 MCE
                                                       )
12                         Plaintiff,                  )   REQUEST FOR WAIVER OF
                                                       )   DEFENDANT’S IN-PERSON
13          vs.                                        )   APPEARANCE (LOCAL RULE 137(b)
                                                       )   & GENERAL ORDER 616)
14   TROY CARDOSO,                                     )
                                                       )
15                         Defendant.                  )
                                                       )
16                                                     )
17          Pursuant to Local Rule 137(b) and General Order 616, defendant Troy Cardoso hereby
18   waives the right to be present in person in open court upon the hearing of any motion or other
19   proceeding in this case, including, but not limited to, when a continuance is ordered, and when
20   any other action is taken by the court after trial, including upon imposition of sentence.
21   Defendant hereby requests the Court to proceed by videoconference of defendant’s presence,
22   the same as if defendant were present in-person, and further agrees to be present in court ready
23   for sentencing any day and hour the Court may fix in his absence. Undersigned has consulted
24   with the defendant and the defendant consents to counsel’s signing on defendant’s behalf.
25   ///
26   ///
27   ///
28   ///

                                                   1

     Request for Waiver of Defendant’s Personal Presence
             Case 2:07-cr-00023-MCE Document 301 Filed 08/18/20 Page 2 of 2


 1   Dated: August 17, 2020                                /s/ Michael E. Hansen for
                                                           TROY CARDOSO
 2
 3
            I agree with and consent to my client’s waiver of appearance.
 4
     Dated: August 17, 2020                                /s/ Michael E. Hansen
 5                                                         MICHAEL E. HANSEN
                                                           Attorney for Defendant
 6                                                         TROY CARDOSO
 7
 8
                                               ORDER
 9
            I approve the above waiver of in-person presence.
10
            IT IS SO ORDERED.
11
12   Dated: August 18, 2020
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  2

     Request for Waiver of Defendant’s Personal Presence
